Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of the 11th day of August, 2010, by and between Spectrum Brands, Inc., a
Delaware corporation (the “Company”), Spectrum Brands Holdings, Inc., a Delaware
corporation (“Parent”) and David R. Lumley (the “Executive”).
 
WHEREAS, on June 16, 2010, the Company and Parent consummated that certain
Agreement and Plan of Merger dated February 9, 2010 with Russell Hobbs, Inc., a
Delaware corporation, Battery Merger Corp., a Delaware corporation, and Grill
Merger Corp., a Delaware corporation (the “Merger Agreement”) whereby the
Company became a subsidiary of the Parent;
 
WHEREAS, the Company and the Executive wish to amend and restate in its entirety
the terms of Executive’s December 22, 2005 Employment Agreement with the
Company, as amended by the Amendment to the Amended and Restated Employment
Agreement dated November 10, 2008, as further amended by the Second Amendment to
the Amended and Restated Employment Agreement dated February 24, 2009, as
further amended by the Third Amendment to the Amended and Restated Employment
Agreement dated February 8, 2010 (collectively, the “Prior Agreement”), and
employ the Executive upon the terms and conditions set forth herein;
 
WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions;
 
WHEREAS, following the execution of this Agreement, the Prior Agreement will be
of no further force and effect and neither the Company nor Executive will have
any further rights or obligations thereunder; and
 
WHEREAS, Executive’s continued employment with the Company is expressly
conditioned upon the agreement by the Executive to the terms and conditions of
such employment as contained in this Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein (promises that include benefits to which Executive would not otherwise be
entitled or receive), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:
 
1.   Employment Duties and Acceptance.  During the Term (as defined below), the
Company hereby employs the Executive, and the Executive agrees to serve and
accept employment with the  (i) Company as President and Chief Executive Officer
and (ii) Parent as Chief Executive Officer, in both cases reporting directly to
the Board of Directors of Parent (the “Board”).  Executive shall be fully
responsible for the day to day management of the Company and Parent and shall
have the authority consistent with his
 
 
 
 

--------------------------------------------------------------------------------

 
 
positions as Chief Executive Officer and President of similarly sized
companies.  Executive shall devote substantially all of his working time and
efforts to such employment.  During the Term, Parent will nominate the Executive
for election to the Board.
 
2.    Term of Employment.  Subject to earlier termination of employment under
Section 4 hereof, the Executive’s employment and appointment hereunder shall be
for a term of three (3) years (the “Term”) commencing on April 15, 2010 (the
“Commencement Date”).  On each anniversary date of the Commencement Date (each,
a “Renewal Date”), the Term shall automatically be extended for an additional
one (1) year, unless either party provides written notice at least ninety (90)
days prior to a Renewal Date of its intention not to extend the Term.
 
3.    Compensation.  During the Term, the Company shall pay or provide to the
Executive the following compensation and such other compensation as the Board
may determine which the Executive agrees to accept in full satisfaction for his
services, subject to necessary withholding for payroll and income taxes:
 
(a)    Base Salary.  During the Term, the Executive shall receive a base salary
of Nine Hundred Thousand Dollars ($900,000) per annum effective as of the
Commencement Date (“Base Salary”), payable in equal semi-monthly installments in
arrears.  The Board will review annually the Base Salary payable to the
Executive hereunder and, in its discretion, may increase, but shall not
decrease, the Executive’s Base Salary.  Any increased Base Salary shall become
the “Base Salary” for purposes of this Agreement.
 
(b)    Bonus.  The Executive shall receive a bonus for each fiscal year ending
during the Term, payable annually in arrears (the “Bonus”), calculated based
upon the achievement of performance targets established by the Board after
consultation with the Executive and such  performance targets will be
communicated within (sixty) 60 days following the start of each fiscal year (the
“Performance  Target”).  If the Executive achieves the Performance Target, the
Executive shall receive a Bonus in an amount that is at least 115% of his Base
Salary.  If the Executive exceeds the Performance Target, the Bonus shall be
increased in linear fashion; provided, however, the Bonus shall not exceed 250%
of Executive’s Base Salary.  For 2010, Executive shall receive a Bonus
calculated in accordance with Exhibit A attached hereto.  The Company shall pay
the Bonus as soon as practicable following the end of the applicable fiscal year
but no later than March 15th of the year following the year in which the Bonus
is earned. Except as specifically set forth in this Agreement, as a condition
precedent to the payment of the Bonus, the Executive must remain employed with
the Company on the date the Bonus is paid.  Notwithstanding the foregoing,
commencing with fiscal year 2011, to the extent that Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), may be applicable, such
Bonus shall be subject to, and contingent upon, such shareholder approval as is
necessary to cause the Bonus to qualify as “performance-based compensation”
under Section 162(m) of the Code and the regulations promulgated thereunder as
well as approval of this Section 3(b) by the compensation committee of the
Parent and any other required committees.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)    Insurance Coverages.  The fringe benefits, perquisites and other benefits
of employment to be made available to the Executive shall be similar to such
benefits and perquisites as are generally made available to other senior
executives of the Company, as such plans are amended, modified or terminated
from time to time.
 
(d)    Existing Stock-Based Awards.  All restricted stock awards previously
granted to the Executive shall remain in full force and effect in accordance
with their terms.
 
(e)    New Stock-Based Award.  Subject to the Executive’s continued employment
with the Company: (i) in fiscal year 2011, the Executive shall receive a grant
of stock awards for fiscal year 2011 consisting of 151,900 restricted stock
units covering common shares of Parent (the “RSUs”) and options to purchase
65,100 shares of common stock of Parent (the “Options”) and (ii) in fiscal year
2012, the Executive shall receive a grant for fiscal year 2012 of 151,900 RSUs
and 65,100 Options. The vesting of the RSUs and the Options will be subject to
time and performance based vesting and shall be subject to the terms and
conditions as more fully set forth on Exhibit B, attached hereto. For the
avoidance of doubt, the Executive will not be entitled to the grant of RSUs or
Options following the termination of his employment with the Company.
 
(f)    Vacation.  The Executive shall be entitled to four (4) weeks of vacation
each year.
 
(g)    Other Expenses.  The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy.  All expense reimbursements and other
perquisites of the Executive are reviewable periodically by the Compensation
Committee of the Board.
 
(h)    Vehicle.  Pursuant to the Company’s policy for use of vehicles by
executives, Executive shall be provided the use of a leased vehicle.  Unless the
Executive’s employment is terminated by the Company for Cause pursuant to
Section 4(a) or by the Executive voluntarily pursuant to Section 4(d), Executive
shall be permitted to drive his Company vehicle for the duration of the 12-month
period following termination; at the end of such 12-month period, Executive will
be permitted to purchase his Company vehicle at the Company’s book value of the
vehicle as of such date.
 
(i)     D&O Insurance.  The Executive shall be entitled to indemnification from
the Company and Parent to the maximum extent provided by law, but not for any
action, suit, arbitration or other proceeding (or portion thereof) initiated by
the Executive, unless authorized or ratified by the Board.  Such indemnification
shall be covered by the terms of the Company’s policy of insurance for directors
and officers in effect from time to time (the “D&O Insurance”). After the
Commencement Date, neither the Company nor Parent will amend its articles of
incorporation or its by-laws in a manner that would adversely affect Executive’s
indemnification rights as they existed on
 
 
 
3

--------------------------------------------------------------------------------

 
 
the Commencement Date.  Copies of the Company’s and the Parent’s charter,
by-laws and D&O Insurance will be made available to the Executive upon request.
 
(j)    Legal Fees.  The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation and negotiation of this
Agreement.
 
4.    Termination.
 
(a)    Termination by the Company with Cause.  The Company shall have the right
at any time to terminate the Executive’s employment hereunder upon written
notice upon the occurrence of any of the following (any such termination being
referred to as termination for “Cause”):
 
(i)    the commission by the Executive of any deliberate and premeditated act
taken by the Executive in bad faith against the interests of the Company which
causes, or is reasonably anticipated to cause, material harm to the Company or
its reputation;
 
(ii)    the Executive has been convicted of, or pleads nolo contendere with
respect to any felony, or of any lesser crime or offense having as its predicate
element fraud, dishonesty or misappropriation of the property of the Company
that causes, or is reasonably anticipated to cause, material harm to the
Company;
 
(iii)    the habitual drug addiction of the Executive, or habitual intoxication
of the Executive, which negatively impacts his job performance, or the
Executive’s failure of a company-required drug test;
 
(iv)    the willful failure or refusal of the Executive to (A) perform his
duties as set forth herein or (B) follow the direction of the Board, provided
the failure or refusal continues after fifteen (15) days of the receipt of
notice in writing from the Board of the failure or refusal, which notice refers
to this Section 4(a) and states the Company’s intent to terminate the
Executive’s employment hereunder if such failure or refusal is not remedied
within such fifteen (15) day period; or
 
(v)    the Executive materially breaches any of the terms of this Agreement or
any other material written agreement between the Executive and the Company which
breach is not cured within thirty (30) days subsequent to notice from the
company to the Executive of such breach, which notice refers to this Section
4(a) and states the Company’s intent to terminate the Executive’s employment
hereunder if such breach is not cured within such thirty (30) day period.
 
If a definition of termination for “Cause” set forth above conflicts with such
definition in the Executive’s time based or performance based stock option or
restricted stock agreements (collectively, the
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Stock Agreements”), or any agreements referred to therein, the definition set
forth herein shall control.
 
(b)    Termination by Company for Death or Disability.  The Company shall have
the right at any time to terminate the Executive’s employment hereunder upon
thirty (30) days prior written notice upon the Executive’s inability to perform
his duties hereunder by reason of any mental, physical or other Disability for a
period of at least six (6) consecutive months (for purposes hereof, “Disability”
has the same meaning as in the Company’s disability policy), if within 30 days
after such notice of termination is given, the Executive shall not have returned
to the full-time performance of his duties.  The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of the Executive.
 
(c)    Termination by Company without Cause.  The Company shall have the right
at any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days prior written notice to the Executive. provided,
however, that the Company may, in its discretion, pay the Executive 60 days’
Base Salary in lieu of such notice and; provided, further, that any unvested
RSUs and Options continue to vest in accordance with their terms through the end
of such 60-day period, Executive shall be deemed to be employed for such period
for all benefit purposes including the Bonus, and coverage under the Company
welfare benefit plans shall continue for such period. The termination of the
Executive’s employment at any time following the failure of the Company to renew
the Term of this Agreement shall be deemed a termination by the Company without
Cause as of the expiration of the Term for all purposes of this Agreement.
 
(d)    Voluntary Termination by Executive.  The Executive shall be entitled to
voluntarily terminate his employment (without Good Reason) upon sixty (60) days
prior written notice to the Company.  Any such termination shall be treated as a
termination by the Company for “Cause” under Section 5(a).
 
(e)    Termination by the Executive for Good Reason.  The Executive shall be
entitled to terminate his employment and appointment hereunder, upon the
occurrence of a Good Reason.  Any such termination shall be treated as a
termination by the Company without Cause.  For this purpose, a “Good Reason”
shall mean:
 
(i)    any reduction, not consented to by Executive in a signed writing, in
Executive’s Base Salary or target annual bonus opportunity then in effect;
 
(ii)    the relocation, not consented to by Executive, of the Company’s office
at which Executive is principally employed as of the date hereof to a location
more than seventy-five (75) miles from such office, or the requirement by the
Company that Executive be based at an office other than the Company’s office on
an extended basis, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations;
 
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)    a substantial diminution or other substantive adverse change, not
consented to by Executive in a signed writing, in the nature or scope of
Executive’s responsibilities, authorities, powers, functions or duties; or
 
(iv)    a breach by the Company of any of its other material obligations under
this Agreement;
 
provided, however, that in each case, Executive may not terminate his employment
for Good Reason unless Executive (A) provides the Company with 30 days advance
written notice of his intent to resign for Good Reason, (B) such notice is given
within 60 days of the events or circumstances claimed to give rise to Good
Reason, (C) the Company fails to cure such alleged violation during such 30 day
period and (D) if the Company fails to cure such alleged violation, Executive
must terminate his employment within six months of the initial occurrence of the
facts or circumstances giving rise to Good Reason.
 
For purposes of any stock option agreements or restricted stock award
agreements, termination for Good Reason shall be treated as a termination of
employment by the Company without “Cause.”
 
(f)    Notice of Termination.  Any termination (except due to death of the
Executive) shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 8.  For purposes of this Agreement, a
“Notice of Termination” means a written notice given prior to the termination
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date of this Agreement
(which date shall be not more than fifteen (15) days after the giving of such
notice, unless a longer notice is required pursuant to another section of this
Agreement).  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing its rights under this
Agreement.
 
(g)    Upon termination of the Executive’s employment with the Company, unless
the Company requests otherwise, the Executive shall be deemed to have resigned,
effective immediately, from all directorships and other positions he held with
the Company and its affiliates (including, without limitation, Parent) and the
Executive shall execute any documents reasonably required to effectuate the
foregoing.
 


5.    Effect of Termination of Employment.
 
(a)    Termination by the Company with Cause or Voluntarily by the
Executive.  If the Executive’s employment hereunder is terminated by the Company
 
 
 
6

--------------------------------------------------------------------------------

 
 
with Cause or if the Executive voluntarily terminates his employment hereunder
(except for Good Reason), the Executive’s salary and other benefits specified in
Section 3 shall cease at the time of such termination, and the Executive shall
not be entitled to any compensation specified in Section 3 which was not
required to be paid prior to such termination.  The Company shall promptly pay
to the Executive accrued salary and vacation pay, reimbursement for expenses
incurred through the date of termination in accordance with Company policy, and
accrued benefits through the Company’s benefit plans, programs and arrangements
(the “Accrued Obligations”).  The Executive shall be entitled to continue to
participate in the Company’s medical benefit plans to the extent required by
law.
 
(b)    Without Cause or for Good Reason, Death or Disability.  If the
Executive’s employment hereunder is (a) terminated by the Company without Cause,
(b) by Executive for Good Reason or (c) by reason of death or by the Company for
Disability, the Company shall pay or provide the Accrued Obligations and, if the
Executive executes without revocation a separation agreement with a release of
claims agreeable to the Company (to the extent that the Executive is physically
and mentally capable to execute such an agreement) (the “Release”), and the
Release is effective and irrevocable on or before the date that is sixty (60)
days following the effective date of the termination of his employment (the
“Termination Date”):
 
(i)    The Company shall pay to the Executive as severance, an amount in cash
equal to double the sum of (i) the Executive’s Base Salary at the rate then in
effect, and (ii) the target annual Bonus established pursuant to any annual
bonus or annual incentive plan maintained by the Company in respect of the
fiscal year ending immediately prior to the fiscal year in which the Termination
Date occurs, such cash amount to be paid to the Executive ratably monthly in
arrears over the 24-month period commencing on the sixtieth (60th) day following
the Termination Date. In addition, the Company shall pay the Executive $25,000
on the first anniversary of the Termination Date. Additionally, the Company
shall pay to the Executive in cash following a termination under this
Section 5(b) a pro rata portion of the Bonus applicable to the fiscal year in
which termination occurs based on the amount the Executive actually would have
earned for the fiscal year in which termination occurs if the Executive’s
employment had not ceased.  Such pro-ration shall be based on the number of
weeks the Executive worked during such fiscal year prior to such termination
divided by 52.  Payment of this pro-rated Bonus amount, if any, will be made in
cash at the same time which a Bonus would have been paid to the Executive for
the fiscal year in which termination occurs if the Executive had not terminated
employment with the Company.  Payments otherwise receivable by the Executive
pursuant to this Section 5(b)(i) shall cease immediately upon the discovery by
the Company of the Executive’s breach of the covenants contained in Section 6 or
7 hereof.
 
(ii)    For the 24-month period immediately following the Termination Date, the
Company shall arrange to provide the Executive and his dependents the additional
benefits specified in Section 3(c) substantially similar to
 
 
 
7

--------------------------------------------------------------------------------

 
 
those provided to the Executive and his dependents by the Company immediately
prior to the Termination Date, at no greater cost to the Executive or the
Company than the cost to the Executive and the Company immediately prior to such
date.   Benefits otherwise receivable by the Executive pursuant to this Section
5(b)(ii) shall be reduced to the extent benefits of the same type are received
by or made available to the Executive during the 24-month period following the
Executive’s termination of employment (and any such benefits received by or made
available to the Executive shall be reported to the Company by the Executive);
provided, however, that the Company shall reimburse the Executive for the
excess, if any, of the cost of such benefits to the Executive over such cost
immediately prior to the date of termination.  Benefits receivable by the
Executive pursuant to this Section 5(b) shall cease immediately upon the
discovery by the Company of the Executive’s breach of the covenants contained in
Section 6 or 7 hereof.
 
(iii)    If the Executive’s employment with the Company terminates during the
Term, the Executive shall not be required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Section 5, and there shall be no reduction or offset of such
payments following Executive’s obtaining other employment.
 
(c)    The Executive’s salary and other benefits specified in Section 3 shall
cease at the time of termination, and the Executive shall not be entitled to any
compensation specified in Section 3 which was not required to be paid prior to
the termination.
 


6.    Agreement Not to Compete.
 
(a)    The Executive agrees that during his employment and for the two-year
period immediately following the termination of his employment for any reason
(hereafter, the “Non-Competition Period”), he will not, directly or indirectly,
either separately, jointly or in association with others, as an officer,
director, consultant, agent, employee, owner, principal, partner or stockholder
of any business, provide services of the same or similar kind or nature that he
provides to the Company to, or have a financial interest in (excepting only the
ownership of not more than 5% of the outstanding securities of any class listed
on a national securities exchange or the NASDAQ Stock Market), any competitor of
the Company (which means any person or organization that is in the business of
or makes money from designing, developing, or selling products or services
similar to those products and services developed, designed or sold by the
Company); provided, however, that the Executive may provide services to or have
a financial interest in a business that competes with the Company if his
employment or financial interest is with a separately managed or operated
division or affiliate of such business that does not compete with the
Company.  The Executive recognizes, acknowledges and agrees that his duties and
responsibilities hereunder will be performed throughout the United States and
Canada and will result in Executive’s having material contact with the Company’s
customers, suppliers, vendors, and employees throughout the
 
 
 
8

--------------------------------------------------------------------------------

 
 
United States and Canada.  Accordingly, the Parties acknowledge and agree that
the restrictions set forth in this Section 6(a) shall extend to the United
States and Canada (hereafter, the “Restricted Territory”) and that this
geographic scope is reasonable based on the geographic scope of Executive’s
duties and responsibilities.
 
(b)    Without limiting the generality of clause (a) above, the Executive
further agrees that, during the Non-Competition Period, he will not, within the
Restricted Territory, directly or indirectly, either separately, jointly or in
association with others, solicit, divert, take away, or attempt to solicit,
divert, or take away, any customer or person with whom the Company has a written
sales or servicing contract in connection with the business of the Company (a
“Current Customer”), or any customer or person to whom the Company has sent a
written sales or servicing proposal or contract in connection with the business
of the Company within the immediately preceding two-year period (a “Prospective
Customer”), for the purpose of or with the intention of selling or providing to
such Current Customer or Prospective Customer any product or service similar to
any product or service sold, provided, offered, or under development by the
Company during the two-year period immediately preceding the termination of
Executive’s employment for any reason (or during the preceding two years if
during Executive’s employment); provided, however, that this restriction shall
only apply to Current Customers or Prospective Customers of the Company with
whom Executive had contact or about whom the Executive acquired confidential
information by virtue of his employment with the Company at any time during such
two-year period.
 
(c)    The Executive agrees that during the Non-Competition Period, he shall not
(i) contact in order to induce, solicit or encourage any person to leave the
Company’s employ; and (ii) hire any person who is an employee or consultant
under contract with the Company or who was an employee or consultant within the
six month period preceding such activity, without the Company’s written
consent.  Nothing in this paragraph is meant to prohibit an employee of the
Company that is not a party to this Agreement from becoming employed by another
organization or person.
 
(d)    The Non-Competition Period shall be tolled by and automatically extended
by the length of a breach by the Executive.
 
(e)    If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the parties hereto to
revise the foregoing restrictions to include the maximum restrictions allowed
under the applicable law.  Sections 6(a), 6(b), and 6(c) each are intended to be
considered and construed as separate and independent covenants; any ruling that
any one or more of these sections is overbroad or otherwise invalid shall not
affect the validity of any of the other sections or any other section of this
Agreement.
 
(f)    For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company
(including, without limitation, Parent).
 
 
 
9

--------------------------------------------------------------------------------

 
 
7.    Secret Processes and Confidential Information.
 
(a)    The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder.  For purposes of this
Section 7(a), confidential information or materials shall include, but are not
limited to, existing and potential customer information, existing and potential
supplier information, product information, design and construction information,
pricing and profitability information, financial information, sales and
marketing strategies and techniques and business ideas or practices (hereafter
“Confidential Information”).  The restriction on the Executive’s use or
disclosure of Confidential Information shall remain in force during the
Executive’s employment hereunder and until the earlier of (x) the expiration of
a period of seven (7) years thereafter or (y) such time as the Confidential
Information is of general knowledge in the industry through no fault of the
Executive or any agent of the Executive.  The Executive also agrees to return to
the Company promptly upon its request any Company information or materials in
the Executive’s possession or under the Executive’s control.  This Section 7(a)
is not intended to preclude Executive from being gainfully employed by
another.  Rather, it is intended to prohibit Executive from using the Company’s
confidential information or materials in any subsequent employment or employment
undertaken that is not for the benefit of the Company during the identified
period.
 
(b)    The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively called the “Inventions”).  The Executive acknowledges and agrees
that all the Inventions shall be the sole property of the Company, and the
Executive hereby assigns to the Company all of the Executive’s rights and
interests in and to all of the Inventions, it being acknowledged and agreed by
the Executive that all the Inventions are “works for hire” as that term is
defined in the U.S. Copyright Law.  The Company shall be the sole owner of all
domestic and foreign rights and interests in the Inventions.  The Executive
agrees to assist the Company at the Company’s expense to obtain and from time to
time enforce patents and copyrights on the Inventions.
 
(c)    Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company for any reason, the Executive shall
promptly deliver to the Company all documents, data, records, notes, drawings,
manuals and all other tangible information in whatever form which pertains to
the Company, and the Executive will not retain any such information or any
reproduction or excerpt thereof.  Subject only to the Executive’s duty to hold
in strict confidence all Confidential
 
 
 
10

--------------------------------------------------------------------------------

 
 
Information of the Company and its affiliates and his other obligations under
this Agreement, nothing in this Agreement or elsewhere shall prevent the
Executive from retaining copies of his desk calendars, address book and rolodex.
 
(d)    Nothing in this Section 7 diminishes or limits any protection granted by
law to trade secrets or relieves the Executive of any duty not to disclose, use
or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.
 
8.    Nondisparagement. The Executive hereby agrees not to defame or disparage
the Company, its affiliates (including, without limitation, Parent) and their
respective officers, directors, members or employees.  The Executive hereby
agrees to cooperate with the Company and its affiliates, upon reasonable
request, in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company or its affiliates or their directors, members,
officers or employees.
 
9.    Notices.  All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile or telex, (c) one day after delivery to an
overnight delivery courier, or (d) on the fifth day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail.  The addresses for such notices shall be as
follows:
 
(a)     For notices and communications to the Company and Parent:
 
Spectrum Brands, Inc.
601 Rayovac Drive
Madison, WI 53711
Facsimile: (608) 278-6363
Attention: General Counsel
 
With a copy to:
 
Lawrence I. Witdorchic, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY  10019-6064
Facsimile: (212) 492-0237


(b)    For notices and communications to the Executive: at the address below as
updated at the request of the Executive from time to time:
 
David R. Lumley
4830 Morris Court
Waunakee, Wisconsin  53597
 
 
 
11

--------------------------------------------------------------------------------

 

 
With a copy to:
Andrew J. Bernstein, Esq.
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
The Chrysler Center
666 Third Avenue
New York, New York  10017
Facsimile: (212) 983-3115


Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.
 
10.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Service of
Process.
 
(a)    Any controversy or claim arising out of or relating to this Agreement or
the breach thereof or otherwise arising out of the Executive’s employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise) other than
Section 6 or 7 shall, to the fullest extent permitted by law, be settled by
binding confidential arbitration by a panel of three arbitrators (the “Panel”)
under the auspices of the American Arbitration Association (“AAA”) in New York
City, New York in accordance with the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. The Executive and the Company (the “Parties”) hereby
agree that the Panel (i) shall construe, interpret and enforce this Agreement in
accordance with its express terms, and otherwise in accordance with the
governing law as set forth in Section 12 and (ii) shall have no authority to
award any punitive or exemplary damages and waive, to the full extent permitted
by law any right to recover such damages in arbitration  Judgment may be entered
on the arbitration award in any court having jurisdiction.    Within 20 days of
the conclusion of the arbitration hearing, the Panel shall prepare written
findings of fact and conclusions of law.  Any arbitration costs and expenses
that are unique to arbitration or are in excess of the costs of filing the same
claim in a court of competent jurisdiction shall be borne by the Company.  Each
party shall bear its own attorneys’ fees and costs.  THE PARTIES EXPRESSLY WAIVE
THEIR RIGHT TO A JURY TRIAL.
 
(b)    With respect to any controversy, claim or dispute under Section 6 or 7 of
this Agreement, the Parties each hereby irrevocably submits to the exclusive
jurisdiction of any court of the United States located in the State of Delaware
or in a State Court in Delaware  Except as otherwise specifically provided in
this Agreement, the Parties undertake not to commence any suit, action or
proceeding based on any dispute between them that arises out of or relates to
Section 6 or 7 of Agreement in a forum other than a forum described in this
Section 10 provided, however, that nothing herein shall preclude either Party
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 10 or enforcing any judgment
obtained by the Company.  The agreement of the Parties to the forum described in
this Section 10 is independent of the law that may be applied in any suit,
action, or proceeding, and the Parties agree to such forum even if such forum
may
 
 
 
12

--------------------------------------------------------------------------------

 
 
under applicable law choose to apply non-forum law.  The Parties waive, to the
fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in
Section 10, and the Parties agree that they shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court.  The Parties agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any suit, action or proceeding
brought in any applicable court described in Section 10 shall be conclusive and
binding upon the Parties and may be enforced in any other jurisdiction.
 
(c)    THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL. Each
of the Parties hereto agrees that this Agreement involves at least $100,000 and
that this Agreement has been entered into in express reliance on Section 2708 of
Title 6 of the Delaware Code.  Each of the Parties hereto irrevocably and
unconditionally agrees (i) that service of process may be made on such Party by
mailing copies of such process to such Party at such Party’s address as
specified in Section 10 that service made pursuant to clause (i) above shall, to
the fullest extent permitted by applicable law, have the same legal force and
effect as if served upon such Party personally within the State of Delaware.
 


11.    Section 409A.
 
(a)    This Agreement is intended to satisfy the requirements of Section 409A of
the Code (“Section 409A”) with respect to amounts, if any, subject thereto and
shall be interpreted and construed and shall be performed by the parties
consistent with such intent.  This Agreement may be amended at any time, without
the consent of the Executive, to avoid the application of Section 409A in a
particular circumstance or to satisfy any of the requirements under
Section 409A.  Notwithstanding the foregoing, the Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of the Executive in connection with payments
and benefits provided in accordance with the terms of this Agreement (including
any taxes and penalties under Section 409A of the Code), and neither the Company
nor any of its affiliates shall have any obligation to indemnify or otherwise
hold the Executive (or any beneficiary) harmless from any or all of such taxes
or penalties.
 
(b)    Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) the Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) the Executive is employed by a public company or a controlled group
affiliate thereof:  no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to the Executive prior to the date that is
six (6) months after the date of the Executive’s
 
 
 
13

--------------------------------------------------------------------------------

 
 
separation from service or, if earlier, the Executive’s date of death; following
any applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date.
 
(c)     Any payment or benefit due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Executive only upon a “separation
from service” as defined in Treas.  Reg.  § 1.409A-1(h).  Each payment made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.  For the avoidance of doubt, to the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by the Executive
to the Company at the time the Executive’s employment terminates under Section
4), any benefits payable under Sections 5(b) or (c) that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).  For purposes of
clarification, this shall not cause any forfeiture of benefits on the
Executive’s part, but shall only act as a delay until such time as a “separation
from service” occurs.
 
(d)    Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following  the
calendar year in which the Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.
 
 
 
14

--------------------------------------------------------------------------------

 
 
12.    General.
 
(a)    Governing Law.  This Agreement shall be construed under and governed by
the laws of the State of Delaware, without reference to its conflicts of law
principles.
 
(b)    Amendment; Waiver.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by any party of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
 
(c)    Successors and Assigns.  This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him.  This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.
 
(d)    Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.  Signatures delivered by facsimile (including by “pdf”)
shall be deemed effective for all purposes.
 
(e)    Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during his employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify
(except for any severance plan, program, or policy).  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company or any affiliated company at or subsequent to the date
of the Executive’s termination of employment with the Company shall, subject to
the terms hereof or any other agreement entered into by the Company and the
Executive on or subsequent to the date hereof, be payable in accordance with
such plan or program.
 
(f)    Mitigation.  In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(g)    Equitable Relief.  The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of proving the actual damage to the Company.
 
(h)    Severability.  Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 9(f) and (g) of
this Agreement shall be considered separate and independent from each other and
from the other sections of this Agreement and no invalidity of any one of those
sections shall affect any other section or provision of this
Agreement.  However, because it is expressly acknowledged that the pay and
benefits provided under this Agreement are provided, at least in part, as
consideration for the obligations imposed upon Executive under Sections 6(a),
6(b), 6(c), 7(a) and 7(b), should Executive challenge those obligations or any
court determine that any of the provisions under these Sections is unlawful or
unenforceable, such that Executive need not honor those provisions, then
Executive shall not receive the pay and benefits, provided for in this Agreement
following termination, (or if he has already received severance pay or benefits,
Executive shall be required to repay such severance pay and benefits to the
Company within 10 days of written demand by the Company)  if otherwise available
to Executive, irrespective of the reason for the end of Executive’s employment.
Except as set forth in the preceding two sentences, if any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.
 
(i)    Entire Agreement.  This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof, including
without limitation, the Prior Agreement.
 
(j)     No Construction Against Drafter.  The Parties acknowledge and agree that
each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its
revision.  Accordingly, the rule of construction to the effect that ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  Rather, the terms of this Agreement shall be
construed fairly as to both Parties and not in favor or against either Party.
 
(k)    Assignment.  This Agreement is binding on and is for the benefit of the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives.  This Agreement is personal to
the Executive.  Neither this Agreement nor any right or obligation hereunder may
be assigned by the Executive, without the prior written consent of the Company
or except by
 
 
 
16

--------------------------------------------------------------------------------

 
 
will or the laws of descent and distribution, and any purported assignment in
violation of this Section 12(k) shall be void.
 
(l)    Tax Withholding.  The Company or its affiliates may withhold from any
amounts payable to the Executive hereunder all federal, state, city, foreign or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood that
the Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).
 
(m)   Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
 
[signature page follows]
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

 
Spectrum Brands, Inc.
 
         
 
By:
/s/ John T. Wilson       Name:  John T. Wilson       Title:    Senior Vice
President, Secretary and General Counsel         





 

 
Spectrum Brands Holdings, Inc.
 
         
 
By:
/s/ John T. Wilson       Name:  John T. Wilson       Title:    Senior Vice
President, Secretary and General Counsel         




 

 
 
         
EXECUTIVE
 
 
             /s/ David R. Lumley               Name:  David R. Lumley      


 
 
 
18

--------------------------------------------------------------------------------

 


Exhibit A


The Bonus, if any, for Fiscal Year 2010 is based upon the achievement of EBITDA
and Free Cash Flow targets. 70% is based on EBITDA and 30% is based on Free Cash
Flow, in each case as of September 30, 2010.   If 100% of the targets are
achieved, then the payout will be 100% of the applicable base salary, as set
forth below. If less than 86% of the targets are achieved, then no Bonus shall
be payable. If 115% or more of the targets are achieved, then the payout will be
200% of  the applicable base salary. If the amounts achieved are between 86% and
115% of target, then the Bonus shall be adjusted based on linear interpolation
as set forth in the chart below.


For the period commencing October 1, 2009 until April 15, 2010 (197 days), the
Bonus will be based upon a base salary of $600,000 and shall be weighted based
on the results of three divisions as of September 30, 2010 as follows: 20% SPB
Corporate, 50% GBPC and 30% H&G.  For the period commencing on April 16, 2010
until September 30, 2010 (168 days), the Bonus will be based on a base salary of
$900,000 and shall be 100% based on SPB Corporate results.


Example for illustration purposes only: If 100% of targets were achieved, the
Bonus payout would be $738,082 [(197/365 *$600,000)+ (168/365* $900,000)].  If
115% of targets were achieved, the Bonus payout would be $1,476,164  [(197/365
*$600,000 *2)+ (168/365* $900,000*2)].
 


 
GRAPHIC [ex101form8k_081710.jpg]
 
19

--------------------------------------------------------------------------------